United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 8, 2003

                       ----------------------            Charles R. Fulbruge III
                            No. 03-20097                         Clerk
                          Summary Calendar
                       ----------------------

HERMAN PENA
                      Plaintiff - Appellant

     v.

J. PENA
                      Defendant - Appellee

                     ----------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-3471
                     ----------------------

Before KING, Chief Judge, and DAVIS and BARKSDALE, Circuit
Judges.

PER CURIAM:*

     Herman Peña appeals the summary judgement dismissal of his

42 U.S.C. § 1983 action alleging that he was improperly beaten

while incarcerated.   As he has failed to offer any evidence or

allegation of injury, see Little v. Liquid Air Corp., 37 F.3d

1069, 1075 (5th Cir. 1994) (en banc), the district court properly

granted the defendant’s motion for summary judgment.     See Siglar

v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997) (the defendant

must allege more than a de minimis injury); 42 U.S.C. § 1997e(e).

     AFFIRMED; motion for appointment of counsel DENIED.


     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.